DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Status of Application
Claims 1-2, 5-10, and 13-15 are pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer, U.S. Publication No. 2012/0311371 A1, in view of Wong et al (hereinafter Wong), U.S. Patent No. 7,058,075 B1.
Referring to claim 1, Shaeffer discloses a system-on-chip [paragraph 72, “a circuit board upon which the memory controller 502 and the memory apparatus 510 are placed”; also see paragraph 161 where fig. 5 can be in an “integrated circuit”], comprising:
a communications module that includes at least a processor [fig. 5, element 502 that includes at least one processor 524; paragraph 81, “memory control logic 524 provides functionality to process instructions”];
a peripheral module [fig. 5, element 510];
a physical layer having a plurality of electrical connections that connect the communications module and the peripheral module [fig. 5, physical layer equivalent to 520, 522, 508], the physical layer using the same plurality of electrical connections to selectively operate according to a first communications protocol or a second communications protocol [fig. 5, see shared signal bus 508; paragraphs 48, 51, the memory controller may select the appropriate clock rates and protocols to be used for the write operations. For example, if the destination address of the write request corresponds to the first memory device, the memory controller selects the clock rate corresponding to that memory device (e.g., a native rate of the memory device) and the protocol to be used for accessing that memory device. A similar operation is performed if the destination address of the write request corresponds to the second memory device], wherein the second communications protocol is different from the first communications protocol [paragraphs 48, 51, “the protocol to be used for accessing that memory device”; For example, a DRAM protocol…while a flash protocol] and the second communications protocol provides faster communication in a communication bus linking the processor of the communications module and the peripheral module than the first communications protocol [fig. 5, shared memory bus linking 502 and 510; paragraph 40, “Specifically, a faster clock (2x) provided to a first memory device (enabled by device select 0) operates at twice the rate of a slower clock (1x) provided to a second memory device (enabled by device select 1)”];
the processor configured to:
select between the first communications protocol and the second communications protocol based at least on a protocol selection signal [paragraph 48, the memory controller may select the appropriate clock rates and protocols to be used for the write operations; paragraph 69, In addition, the memory control logic 524 may use information (e.g., a memory map) stored in a memory circuit 534 to determine operating parameters (e.g., clock rates, protocols, and so on) to be used when accessing different types of memory devices]; and
cause the communications module to communicate with the peripheral module through the physical layer using the selected communications protocol [paragraphs 48, 58, 51, 69; fig. 5].
Shaeffer does not explicitly disclose a detector configured to monitor the plurality of electrical connections to detect one or more use cases of the plurality of electrical connections and to provide the protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections.
	However, Wong discloses a detector configured to monitor the plurality of electrical connections to detect one or more use cases of the plurality of electrical connections and to provide the protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections [col. 2, lines 35-52, If contacts 52 and 54 are merely terminated inside the connector, the voltage seen by the detectors will be V.sub.DD. Conversely, if the contacts 52 or 54 are coupled to contact 50 within connector 22, a current will flow through the corresponding resistor 32 and the voltage seen by the detectors 34 will be the ground voltage. Suitable resistance values are on the order of 10K. The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify which of a plurality of different sets of configuration information should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information should be used. The buffer 36 indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wong in the invention of Shaeffer, to implement a detector configured to monitor the plurality of electrical connections to detect one or more use cases of the plurality of electrical connections and to provide the protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections, in order to automatically self-configure so that a user does not need to know about configuration [Wong, col. 1, lines 41-42].
Referring to claim 5, the modified Shaeffer discloses the system-on-chip according to claim 1 wherein the detector is configured to determine the predetermined parameter by measuring an electrical characteristic of at least one of the plurality of electrical connections and to provide the protocol selection signal based on the measured electrical characteristic [Wong, col. 2, lines 27-51].
Referring to claims 6 and 13, taking claim 6 as exemplary, the modified Shaeffer discloses the system-on-chip according to claim 5 wherein the electrical characteristic is one from the ordered group of current, voltage, impedance, frequency or logical level, the protocol selection signal being based on a comparison of the measured electrical characteristic with a reference electrical characteristic chosen from the ordered group of threshold current, threshold voltage [Wong, col. 2, lines 27-51], threshold impedance, reference frequency or reference logical level, respectively.
	Referring to claim 9, Shaeffer discloses a method for managing communication in a system-on-chip [paragraph 72, “a circuit board upon which the memory controller 502 and the memory apparatus 510 are placed”], the method comprising:
a plurality of electrical connections [fig. 5, connections 520, 522, 508] in a physical layer [fig. 5, connections 520, 522, 508 equivalent to physical layer] that connects a communications module [fig. 5, element 502] of the system-on-chip with a peripheral module [fig. 5, element 510] of the system-on-chip [paragraph 72, “a circuit board upon which the memory controller 502 and the memory apparatus 510 are placed”]; and
providing a protocol selection signal based on at least one predetermined parameter [paragraph 48, the memory controller may select the appropriate clock rates and protocols to be used for the write operations; paragraph 69, In addition, the memory control logic 524 may use information (e.g., a memory map) stored in a memory circuit 534 to determine operating parameters (e.g., clock rates, protocols, and so on) to be used when accessing different types of memory devices];
selecting, based on the protocol selection signal, a protocol for operation of the physical layer using the same plurality of electrical connections [fig. 5], the protocol one of a first communications protocol or a second communications protocol, wherein the second communications protocol is different from the first communications protocol [fig. 5, see shared signal bus 508; paragraphs 48, 51, the memory controller may select the appropriate clock rates and protocols to be used for the write operations. For example, if the destination address of the write request corresponds to the first memory device, the memory controller selects the clock rate corresponding to that memory device (e.g., a native rate of the memory device) and the protocol to be used for accessing that memory device. A similar operation is performed if the destination address of the write request corresponds to the second memory device; paragraphs 48, 51, “the protocol to be used for accessing that memory device”; For example, a DRAM protocol…while a flash protocol], and the second communications protocol is arranged to provide faster communication with the peripheral module over a communication bus than the first communications protocol [fig. 5, shared memory bus linking 502 and 510; paragraph 40, “Specifically, a faster clock (2x) provided to a first memory device (enabled by device select 0) operates at twice the rate of a slower clock (1x) provided to a second memory device (enabled by device select 1)”]; and
configuring at least one of the plurality of electrical connections to operate according to the second communications protocol when the second communications protocol is selected [paragraphs 48, 58, 51, 69; fig. 5].
Shaeffer does not explicitly disclose monitoring a plurality of electrical connections to detect one or more use cases of the plurality of electrical connections; and
providing a protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections.
However, Wong discloses monitoring a plurality of electrical connections to detect one or more use cases of the plurality of electrical connections [col. 2, lines 41-52, The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify which of a plurality of different sets of configuration information should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information should be used. The buffer 36 indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure]; and
providing a protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections [col. 2, lines 35-52, If contacts 52 and 54 are merely terminated inside the connector, the voltage seen by the detectors will be V.sub.DD. Conversely, if the contacts 52 or 54 are coupled to contact 50 within connector 22, a current will flow through the corresponding resistor 32 and the voltage seen by the detectors 34 will be the ground voltage. Suitable resistance values are on the order of 10K. The detectors 34 can provide a high or low voltage indication to buffer 36. In this manner, the buffer 36 can be read by the processor 12 and can identify which of a plurality of different sets of configuration information should be used. In one embodiment, the buffer 36 indicates which of T1, E1 balanced, and E1 unbalanced configuration information should be used. The buffer 36 indicates to the processor an appropriate configuration. The processor 12 then configures the framer 15 to operate within the desired protocol. This permits networking device 10 to automatically self-configure]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wong in the invention of Shaeffer, to implement monitoring a plurality of electrical connections to detect one or more use cases of the plurality of electrical connections; and providing a protocol selection signal based on at least one predetermined parameter associated with detecting the one or more use cases involving the plurality of electrical connections, in order to automatically self-configure so that a user does not need to know about configuration [Wong, col. 1, lines 41-42].
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer, in view of Wong, as applied to claims 1 and 9 above, and further in view of Yan et al (hereinafter Yan), U.S. Publication No. 2010/0077109 A1.
Referring to claims 2 and 10, taking claim 2 as exemplary, the modified Shaeffer does not explicitly disclose the system-on-chip according to claim 1, wherein the first communications protocol is USB 2, USB 3, Ethernet, HDMI, or eSATA.
However, Yan discloses wherein the first communications protocol is USB 2, USB 3, Ethernet [paragraph 65]., HDMI, or eSATA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Yan in the invention of the modified Shaeffer, to implement wherein the first communications protocol is USB 2, USB 3, Ethernet, HDMI, or eSATA, in order to provide extended functionality with an increased number of applications [Yan, paragraph 10].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Shaeffer, in view of Wong, as applied to claim 5 above, and further in view of Carroll, U.S. Publication No. 2006/0229048 A1.
Referring to claim 7, the modified Shaeffer does not explicitly disclose the system-on-chip according to claim 5 wherein the detector is an open circuit detector configured to detect at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected.
However, Carroll discloses wherein the detector is an open circuit detector configured to detect at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected (see [0049], Fig. 2; If the firmware detects an open circuit at the analogue input pin, the micro-controller jumps to a mode of operation in which it can deal with AISG protocol signals. If, however, a short circuit is detected, the micro- controller jumps to a mode in which the Ericsson protocol can be handled. Thus the microcontroller 27 acts as a protocol selector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Carroll in the invention of the modified Shaeffer, to implement, wherein the detector is an open circuit detector configured to detect at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected, so that the correct mode of operation could automatically being selected (see Carroll, [0017]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer, in view of Wong, as applied to claim 5 above, and further in view of Perroni et al (hereinafter Perroni), U.S. Publication No. 2005/0099833 A1.
Referring to claim 8, the modified Shaeffer does not explicitly disclose the system-on-chip according to claim 5 wherein the detector comprises a register for receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits.
However, Perroni discloses wherein the detector comprises a register for receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits [Abstract, paragraph 19, a multi-protocol interface having at least two interfaces. Each interface decodes a respective communication protocol when enabled by a respective interface enable signal. The memory device further includes an automatic selection circuit for selecting one of the interfaces corresponding to a received communication protocol. The automatic selection circuit compares bits transmitted during a preamble of a received communication protocol cycle with pre-established bit patterns corresponding to preambles of the communication protocols associated with the at least two interfaces, and generates an enable signal for one of the interfaces based upon the comparison].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Perroni in the invention of the modified Shaeffer, to implement, wherein the detector comprises a register for receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits, in order to automatically recognize the protocol being used [Perroni, paragraph 16].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer, in view of Wong, as applied to claim 9 above, and further in view of Carroll, U.S. Publication No. 2006/0229048 A1.
Referring to claim 14, the modified Shaeffer does not explicitly disclose the method according to claim 9 further comprising detecting at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected.
However, Carroll discloses detecting at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected (see [0049], Fig. 2; If the firmware detects an open circuit at the analogue input pin, the micro-controller jumps to a mode of operation in which it can deal with AISG protocol signals. If, however, a short circuit is detected, the micro- controller jumps to a mode in which the Ericsson protocol can be handled. Thus the microcontroller 27 acts as a mode selector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Carroll in the invention of the modified Shaeffer, to implement, detecting at least one from the plurality of electrical connections as being open-circuited, the protocol selection signal depending on whether or not an open circuit is detected, so that the correct mode of operation could automatically being selected (see Carroll, [0017]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer, in view of Wong, as applied to claim 9 above, and further in view of Perroni et al (hereinafter Perroni), U.S. Publication No. 2005/0099833 A1.
Referring to claim 15, the modified Shaeffer does not explicitly disclose the method according to claim 9 further comprising receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits.
However, Perroni discloses receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits [Abstract, paragraph 19, a multi-protocol interface having at least two interfaces. Each interface decodes a respective communication protocol when enabled by a respective interface enable signal. The memory device further includes an automatic selection circuit for selecting one of the interfaces corresponding to a received communication protocol. The automatic selection circuit compares bits transmitted during a preamble of a received communication protocol cycle with pre-established bit patterns corresponding to preambles of the communication protocols associated with the at least two interfaces, and generates an enable signal for one of the interfaces based upon the comparison].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the Perroni in the invention of the modified Shaeffer, to implement, receiving a sequence of one or more bits via one or more of the plurality of electrical connections, the protocol selection signal being based on a match between a predetermined sequence of one or more bits and the received sequence of one or more bits, in order to automatically recognize the protocol being used [Perroni, paragraph 16].


Pertinent Prior Art
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boren, U.S. Publication No. 2008/0013569 A1, discloses “[c]ontroller firmware modules embedded in an integrated circuit identify a particular protocol in a data communication received from a first external device, select from among multiple protocol drivers embedded in the modules a protocol driver corresponding to the particular protocol identified, and transmit content of the received data to one or more second external devices according to the particular protocol. The universal controller includes a bus translator module parsing bit streams received from the first external device into protocol data, status data, and content data, a protocol firmware module providing multiple different protocols drivers, and a control interface selecting, responsive to protocol data parsed, a particular protocol driver to establish data communication with a second external device according to the desired communication protocol” [Abstract].
Chi et al, U.S. Publication No. 2010/0312934 A1, discloses “[f]or example, when a component of SOC 400 is communicating with slave component X 405 the bus select signal may have multiplexer 430 may couple SOC on-chip bus 420 to the output terminal and bypass slave bus converter 425. However, when a component of SOC 400 is communicating with slave component Y 407 (which communicates using the second on-chip bus protocol) the bus select signal may have multiplexer 430 may couple the output of slave bus converter 425 to the output terminal of SOC 400, thereby allowing slave component Y 407 to communicate with SOC 400” [paragraph 33]. Chi discloses “a check may be performed to determine if an external slave(s) connected to the SOC uses a first on-chip bus protocol (the same on-chip bus protocol used by components in the SOC) (block 610). If the external slave(s) communicates using the first on-chip bus protocol, then a bus selector may be set to use a passthrough path (block 615). But if the external slave(s) communicates using an incompatible on-chip bus protocol, then the bus selector may be set to use a slave bus converter (block 620)” [paragraph 51].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181